 
Exhibit 10.2


ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (this “Agreement”) is made as of November 14, 2007, by and
among Randy Milby, with an address at 270 Presidential Drive, Wilmington, DE
19807 (“Milby”), Genesis Holdings, Inc., a Texas corporation with an address at
10010 San Pedro Avenue, Suite 310, San Antonio, TX 78216 (“Genesis”), Verbena
Pharmaceuticals Inc., a Delaware corporation with an address at 270 Presidential
Drive, Wilmington, DE 19807 (the “Company”) and Feldman Weinstein & Smith LLP,
having an address at 420 Lexington Avenue, Suite 2620, New York, NY 10170 (the
“Escrow Agent”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Promissory Notes, Common Stock Purchase Agreement and
Redemption Agreement referred to in the recitals. Hereinafter, Milby, Genesis
and the Company shall be referred to as the “Parties”, each a “Party.”


WHEREAS, the Escrow Agent has been advised that the Company has sold an
aggregate of 2,500,000 shares (the “Genesis Shares”) of its common stock, par
value $.0001 per share (the “Common Stock”) to Genesis in consideration for
$16,700 cash and that certain promissory note in the principal amount of $33,300
issued by Genesis in favor of the Company (the “Genesis Note”), pursuant to that
certain common stock purchase agreement, dated as of the date hereof, by and
between the Company and Genesis (the “Common Stock Purchase Agreement”);


WHEREAS, the Escrow Agent also has been advised that the Company has purchased
an aggregate of 2,500,000 shares (the “Milby Shares” and together with the
Genesis Shares, the “Shares”) of Common Stock from Milby in consideration for
$16,700 cash and that certain promissory note in the principal amount of $33,300
issued by the Company in favor of Milby (the “Milby Note” and together with the
Genesis Note, the “Notes”), pursuant to that certain redemption agreement, dated
as of the date hereof, by and between the Company and Milby (the “Redemption
Agreement”);


WHEREAS, the Parties have requested that the Escrow Agent hold in escrow and
then distribute the Shares to be released to certain Parties pursuant to this
Agreement.
 
NOW, THEREFORE, in consideration of the covenants and mutual promises contained
herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, the parties agree as follows:
 
ARTICLE I
TERMS OF ESCROW


1.1  The parties hereby agree to establish an escrow account with the Escrow
Agent whereby the Escrow Agent shall hold the Shares, as well as blank stock
powers with respect thereto, pursuant to the terms hereof. The Shares and blank
stock powers will be held by the Escrow Agent in a secured location.
 
1.2 The Shares shall be issued to the Parties and released by the Escrow Agent
as follows:
 
(a)  If under the terms and conditions set forth in the Notes, the Common Stock
Purchase Agreement and Redemption Agreement, a Party believes that certain
Shares may be released from the Escrow Agent, then such Party (the “Requesting
Party”) shall send written notice to the Escrow Agent via facsimile at (212)
997-4242 (the “Request Notice”). Such Request Notice shall constitute
irrevocable instructions to the Escrow Agent to release and issue the Shares to
the Party specified in the Request Notice.
 
(b) Upon receipt of the Request Notice, the Escrow Agent shall send written
notice (the “Release Notice”) to all Parties except the Requesting Party (the
“Remaining Parties”), indicating that it received the Request Notice to release
the Shares. If the Remaining Parties each do not object in writing within three
business days of receiving the Release Notice, the Escrow Agent shall release
the Shares as provided for in the Request Notice.
 
1

--------------------------------------------------------------------------------


 
(c) In the event the Escrow Agent shall receive written objection from either or
both of the Remaining Parties within three business days from such Party’s
receipt of the Release Notice, the Escrow Agent shall not release the Shares
unless and until all of the Parties have sent written instruction (the
“Instruction”) to the Escrow Agent by facsimile at (212) 997-4242 indicating
that the Parties have reached an agreement concerning the Shares and instructing
the Escrow Agent as to the disposition of the Shares. The Escrow Agent shall
release the Shares in such manner as set forth in the Instruction. If the Escrow
Agent does not receive an Instruction within five business days from the receipt
of a written objection, Escrow Agent shall have the right, but not the
obligation, to deposit the Shares with the clerk of a court in New York County,
New York State and give written notice of such deposit to the Parties. Upon such
deposit or other disbursement in accordance with the terms of this Agreement,
Escrow Agent shall be relieved and discharged from all further obligations and
responsibilities hereunder. The Escrow Agent shall not incur any liability
whatsoever for acting upon any notice, direction, waiver, receipt, consent,
certificate, authorization, power of attorney or other paper or document
purporting and believed by the Escrow Agent to be genuine and to be signed and
presented by the proper person or persons.


1.3 The parties acknowledge that, although the Escrow Agent is holding the
Shares, the Escrow Agent is acting solely as a stakeholder at their request and
for their convenience and that Escrow Agent shall not be liable to either party
for any act or omission on its part unless taken or suffered in bad faith or in
willful disregard of this contract on the part of Escrow Agent.


ARTICLE II
MISCELLANEOUS


2.1 No waiver of any breach of any covenant or provision herein contained shall
be deemed a waiver of any preceding or succeeding breach thereof, or of any
other covenant or provision herein contained. No extension of time for
performance of any obligation or act shall be deemed an extension of the time
for performance of any other obligation or act.
 
2.2 Unless otherwise specified herein, all notices or other communications
required or permitted hereunder shall be in writing, and shall be sent by fax,
overnight courier, registered or certified mail, postage prepaid, return receipt
requested, and shall be deemed properly given and received as set forth in the
Note.
 
2.3 This Escrow Agreement shall be binding upon and shall inure to the benefit
of the permitted successors, assigns, heirs and legatees of the parties hereto.
 
2.4 This Escrow Agreement is the final expression of, and contains the entire
agreement between, the parties with respect to the subject matter hereof and
supersedes all prior understandings with respect thereto. This Escrow Agreement
may not be modified, changed, supplemented or terminated, nor may any
obligations hereunder be waived, except by written instrument signed by the
parties to be charged or by their respective agents duly authorized in writing
or as otherwise expressly permitted herein.
 
2.5 Whenever required by the context of this Escrow Agreement, the singular
shall include the plural and masculine shall include the feminine. This Escrow
Agreement shall not be construed as if it had been prepared by one of the
parties, but rather as if both parties had prepared the same. Unless otherwise
indicated, all references to Articles are to this Escrow Agreement.
 
2

--------------------------------------------------------------------------------


 
2.6 The parties hereto expressly agree that this Escrow Agreement shall be
governed by, interpreted under and construed and enforced in accordance with the
laws of the State of New York.
 
2.7 The Escrow Agent’s duties hereunder may be altered, amended, modified or
revoked only by a writing signed by the Company, Genesis, Milby and the Escrow
Agent.
 
2.8 The Escrow Agent shall be obligated only for the performance of such duties
as are specifically set forth herein and may rely and shall be protected in
relying or refraining from acting on any instrument reasonably believed by the
Escrow Agent to be genuine and to have been signed or presented by the proper
party or parties. The Escrow Agent shall not be personally liable for any act
the Escrow Agent may do or omit to do hereunder as the Escrow Agent while acting
in good faith, excepting only its own gross negligence or willful misconduct,
and any act done or omitted by the Escrow Agent pursuant to the advice of the
Escrow Agent’s attorneys-at-law (other than Escrow Agent itself) shall be
conclusive evidence of such good faith.
 
2.9 The Escrow Agent is hereby expressly authorized to disregard any and all
warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and is hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court. In case the Escrow Agent obeys or complies with any such order, judgment
or decree, the Escrow Agent shall not be liable to any of the parties hereto or
to any other person, firm or corporation by reason of such decree being
subsequently reversed, modified, annulled, set aside, vacated or found to have
been entered without jurisdiction.
 
2.10 The Escrow Agent shall not be liable in any respect on account of the
identity, authorization or rights of the parties executing or delivering or
purporting to execute or deliver the Common Stock Purchase Agreement, Redemption
Agreement or any documents or papers deposited or called for thereunder or
hereunder.
 
2.11 The Escrow Agent shall be entitled to employ such legal counsel, and other
experts as the Escrow Agent may deem necessary properly to advise the Escrow
Agent in connection with the Escrow Agent’s duties hereunder, may rely upon the
advice of such counsel, and may pay such counsel reasonable compensation
therefor. The Escrow Agent has acted as legal counsel for the Company, and may
continue to act as legal counsel for the Company from time to time,
notwithstanding its duties as the Escrow Agent hereunder. Each of the parties
hereto consents to the Escrow Agent in such capacity as legal counsel for the
Company and waives any claim that such representation represents a conflict of
interest on the part of the Escrow Agent. The Company understands that the
Company and the Escrow Agent are relying explicitly on the foregoing provision
in entering into this Escrow Agreement.
 
2.12 The Escrow Agent’s responsibilities as escrow agent hereunder shall
terminate if the Escrow Agent shall resign by written notice to the Company,
Milby and Genesis. In the event of any such resignation, the Company, Milby and
Genesis shall appoint a successor Escrow Agent.
 
2.13 If the Escrow Agent reasonably requires other or further instruments in
connection with this Escrow Agreement or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
 
2.14 It is understood and agreed that should any dispute arise with respect to
the delivery and/or ownership or right of possession of the Shares held by the
Escrow Agent hereunder, the Escrow Agent is authorized and directed in the
Escrow Agent’s sole discretion (i) to retain in the Escrow Agent’s possession
without liability to anyone all or any part of said Shares until such disputes
shall have been settled either by mutual written agreement of the parties
concerned by a final order, decree or judgment of a board of arbitration or a
court of competent jurisdiction after the time for appeal has expired and no
appeal has been perfected, but the Escrow Agent shall be under no duty
whatsoever to institute or defend any such proceedings, or (ii) to deliver the
Shares and any other property and documents held by the Escrow Agent hereunder
to a state or Federal court having competent subject matter jurisdiction and
located in the State and City of New York in accordance with the applicable
procedure therefor.
 
3

--------------------------------------------------------------------------------


 
2.15 The Company, Milby and Genesis agree jointly and severally to indemnify and
hold harmless the Escrow Agent and its partners, employees, agents and
representatives from any and all claims, liabilities, costs or expenses
(including reasonable attorneys’ fees) in any way arising from or relating to
the duties or performance of the Escrow Agent hereunder or the transactions
contemplated hereby or by the Common Stock Purchase Agreement and Note other
than any such claim, liability, cost or expense to the extent the same shall
have been determined by final, nonappealable judgment of a court of competent
jurisdiction to have resulted from the willful misconduct of the Escrow Agent.
 
2.16  This Agreement and any amendment or modification of this Agreement may be
executed in several counterparts or by separate instruments and all of such
counterparts and instruments shall constitute one agreement, binding on all of
the parties hereto.


[Remainder of Page Intentionally Left Blank]


 
4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement as of
this 14th day of November, 2007.
 
PARTIES:


 
RANDY MILBY






By:  /s/ Randy Milby

--------------------------------------------------------------------------------

Randy Milby






GENESIS HOLDINGS, INC.






By:  /s/ Pamela Morse

--------------------------------------------------------------------------------


Pamela Morse, Acting Chief Executive Officer




VERBENA PHARMACEUTICALS INC.






By:  /s/ Randy Milby

--------------------------------------------------------------------------------


Randy Milby, President


 
ESCROW AGENT:
 
FELDMAN WEINSTEIN & SMITH LLP






By:  /s/ David N. Feldman

--------------------------------------------------------------------------------

David N. Feldman, Partner


5

--------------------------------------------------------------------------------




 